DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

Procedural Summary
2.    This is responsive to the claims filed 1/5/21.
3.    Claims 21 – 24 has been added. Claims 4, 6, 7, 11-13, 17, 19 and 20 has been cancelled. Claims 1-3, 5, 8-10, 14-16, 18 and 21-24 are pending.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claim(s) 1-3, 5, 8-10, 14-16, 18 and 21-24 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Schueller (US 20130053133).
6.	Regarding claims 1, 8 and 14, Schueller discloses an electronic gaming machine (i.e. EGM 200) comprising (FIG. 2): 
a display device (i.e. display 202) (FIG. 2 and paragraph 36); 
a processor (i.e. processor 214) (FIG. 2 and paragraph 36); 
and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to (paragraph 36): 
cause a display device to display a transaction address (i.e. phone number 218), and responsive to a first message being communicated from a mobile device (i.e. mobile device 102) to the transaction address and responsive to a server (i.e. casino server 110) authorizing, based on the first message being communicated from the mobile device to the transaction address, a first transfer of a first amount of funds (i.e. 1000 credits) from a user account (i.e. credit card account or bank account described in paragraph 46) to the electronic gaming machine, modify a credit balance (i.e. executing the funding action, and updating the available funds for wagering on the electronic gaming machine described in the abstract) of the electronic gaming machine based on the first amount of funds (FIG. 2; abstract and paragraphs 44 – 46 and 48),
wherein the first message comprises a first reference component (i.e. part 216) identifying the first transfer of the first amount of funds (i.e. 1000 credits) (FIG. 2),
 and responsive to a second, different message (i.e. a second different message with a different identifier associated with a different operation described in paragraph 52) being communicated from the mobile device to the transaction address (i.e. common phone number described in paragraph 52) and responsive to the server authorizing, based on the second, different message being communicated from the mobile device to the transaction address, a second transfer of a second, different amount of funds (i.e. a (second) pre-specified amount described in paragraph 32) from the user account (i.e. credit funding may come from a credit card account, bank account, or other such account of funds described in paragraph 46) to the electronic gaming machine, modify the credit balance of the electronic gaming machine based on the second, different amount of funds (abstract and paragraphs 32, 44 – 46, 48 and 52 and FIG. 2),
wherein the second, different message comprises a second, different reference component identifying the second transfer of the second, different amount of funds (i.e. 100 credits) (FIG. 2 and paragraphs 32 and 52).
7.	Regarding claims 2, 9 and 15, Schueller discloses the transaction address comprises any of an e-mail address and a text message address (i.e. phone number/ text message address 218 shown in FIG. 2) (FIG. 2 and paragraphs 44 – 46).
8.	Regarding claims 3, 10 and 16, Schueller discloses the transaction address is associated with the electronic gaming machine (i.e. EGM 200 shown in FIG. 2) (FIG. 2; abstract and paragraphs 44 – 46 and 48).
9.	Regarding claims 5 and 18, Schueller discloses the first reference component comprises a key word (i.e. keyword of GT1782 for part 216 of FIG. 2) in any of a title of the message and a body of the message (FIG. 2).
10.	Regarding claims 21, 23 and 24, Schueller discloses the second, different reference component comprises a second key word (i.e. the different identifiers 
11.	Regarding claim 22, Schueller discloses the first reference component comprises a first key word in any of a title of the first message and a body of the first message (abstract and paragraphs 32, 44 – 46, 48 and 52 and FIG. 2).  

Response to Arguments
12.	Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive. 
13.	Regarding claims 1-3, 5, 8-10, 14-16, 18 and 21-24, the applicant argues that the 
Schueller reference fails to teach all the newly amended limitations of the claims (Remarks, pages 7 – 8).
	The examiner respectfully disagrees.
	The Schueller reference teach all the newly amended limitations of claims 1-3, 5, 8-10, 14-16, 18 and 21-24 (see rejection above for details).

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715